Opinion issued May 5, 2020




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00518-CV
                           ———————————
                       SAMER ALSAILAWI, Appellant
                                        V.
                         ELIZABETH LEAS, Appellee


                   On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-16052


                         MEMORANDUM OPINION

      This is an appeal from the trial court’s protective order signed on June 26,

2019. Appellant’s brief was originally due on September 26, 2019. This Court

granted three extensions until February 20, 2020. On March 5, 2020, we issued a

notice advising appellant that unless his brief was filed within ten days, we might
dismiss the appeal for want of prosecution. Appellant has neither timely filed a brief

nor requested an extension. See TEX. R. APP. P. 38.8(a)(1) (the appellate court may

dismiss for want of prosecution for failure to file appellant’s brief).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b), 43.2(f). We dismiss all pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Lloyd, and Hightower.




                                           2